Exhibit 10.7














SECURITIES PURCHASE AND RIGHTS AGREEMENT
among
PATTERN ENERGY GROUP INC.,
CBRE CALEDON JUPITER II INVESTMENTS LP,
CBRE CALEDON GLOBAL INFRASTRUCTURE FUND HOLDINGS I, LP,
1836562 ONTARIO INC.,
CBRE CALEDON TRIDENT INFRASTRUCTURE INVESTMENTS II LP,
CALEDON SIRIUS INVESTMENTS LP,
1793177 ONTARIO INC.,
CBRE CALEDON NOVA INVESTMENTS, L.P.,
and
CALEDON TAURUS INVESTMENTS LP


Dated as of October 10, 2019











--------------------------------------------------------------------------------






TABLE OF CONTENTS



--------------------------------------------------------------------------------

PAGE
ARTICLE I
DEFINITIONS    1
Definitions
1

ARTICLE II
PURCHASE AND SALE    7
Section 2.01.Purchase and Sale    7
Section 2.02.Closing    7
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY    7
Section 3.01.Organization; Standing    8
Section 3.02.Capitalization    9
Section 3.03.Authority; Noncontravention    10
Section 3.04.Governmental Approvals    11
Section 3.05.Company SEC Documents; Company CSA Documents; Undisclosed
Liabilities    11
Section 3.06.Absence of Certain Changes    13
Section 3.07.Legal Proceedings    13
Section 3.08.Permits; Compliance with Sarbanes-Oxley    13
Section 3.09.Tax Matters    14
Section 3.10.Employee Benefits    14
Section 3.11.Labor Matters    15
Section 3.12.FERC Matters    15
Section 3.13.Environmental Matters    16
Section 3.14.Intellectual Property    16
Section 3.15.Real Property    16
Section 3.16.Insurance    17
Section 3.17.No Registration Required    17
Section 3.18.No Registration Rights    17
Section 3.19.Broker Fees and Expenses    17
Section 3.20.Listing and Maintenance Requirements    17
Section 3.21.Certificates    18
Section 3.22.Investment Company Act    18
Section 3.23.No Other Representations and Warranties    18
Section 3.24.No Other Purchaser Representations or Warranties    18
Section 3.25.Solvency    18
Section 3.26.FCPA; USA Patriot Act; OFAC; Sanctions    19
ARTICLE IV
REPRESENTATIONS AND WARRANTIES AS TO P2    20
Section 4.01.Organization; Standing; Validity    20


i
    
    

--------------------------------------------------------------------------------





Section 4.02.Noncontravention    21
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS    22
Section 5.01.Organization and Authority    22
Section 5.02.Authorization; Enforceability    22
Section 5.03.No Conflict    22
Section 5.04.Governmental Approvals    23
Section 5.05.Broker Fees and Expenses    23
Section 5.06.Purchase for Investment    23
Section 5.07.No Other Company Representations or Warranties    24
Section 5.08.Non-Reliance on Company Estimates, Projections, Forecasts,
Forward-Looking Statements and Business Plans    25
Section 5.09.Ownership of Company Securities    25
Section 5.10.Arm’s Length Transaction    25
Section 5.11.Private Placement Consideration    25
Section 5.12.Purchase Price    26
ARTICLE VI
ADDITIONAL AGREEMENTS    26
Section 6.01.Public Announcements    26
Section 6.02.Commercially Reasonable Efforts    26
Section 6.03.Filings; Consents    26
Section 6.04.Corporate Action    27
Section 6.05.Listing of Shares    27
Section 6.06.Use of Proceeds    27
Section 6.07.Expenses    27
Section 6.08.Confidentiality    27
Section 6.09.Additional Agreements of the Company and the Purchasers.    28
ARTICLE VII
CONDITIONS TO CLOSING    31
Section 7.01.Conditions to the Obligations of the Company and each
Purchaser    31
Section 7.02.Conditions to the Obligations of the Company    31
Section 7.03.Conditions to the Obligations of each Purchaser    31
Section 7.04.Frustration of Closing Conditions    32
ARTICLE VIII
TERMINATION; SURVIVAL; LIMITATION ON DAMAGES    33
Section 8.01.Termination    33
Section 8.02.Effects of Termination    33
Section 8.03.Survival    33
Section 8.04.Limitation on Damages    33
ARTICLE IX
MISCELLANEOUS    34


ii


    
    

--------------------------------------------------------------------------------





Section 9.01.Notices    34
Section 9.02.Amendments, Waivers, etc.    35
Section 9.03.Counterparts and Facsimile    35
Section 9.04.Further Assurances    35
Section 9.05.Governing Law; Specific Enforcement; Submission to Jurisdiction;
Waiver of Jury Trial    35
Section 9.06.Interpretation    36
Section 9.07.Severability    37
Section 9.08.Entire Agreement; No Third-Party Beneficiaries    37
Section 9.09.Assignment    37
Section 9.10.Acknowledgment of Securities Laws    37


Schedule 1
41
Schedule 2
42









iii


    
    

--------------------------------------------------------------------------------






SECURITIES PURCHASE AND RIGHTS AGREEMENT, dated as of October 10, 2019 (this
“Agreement”), among PATTERN ENERGY GROUP INC., a Delaware corporation (the
“Company”), CBRE CALEDON JUPITER II INVESTMENTS LP, an Ontario limited
partnership, CBRE CALEDON GLOBAL INFRASTRUCTURE FUND HOLDINGS I, LP, an Ontario
limited partnership, 1836562 ONTARIO INC., an Ontario corporation, CBRE CALEDON
TRIDENT INFRASTRUCTURE INVESTMENTS II LP, an Ontario limited partnership,
CALEDON SIRIUS INVESTMENTS LP, an Ontario limited partnership, 1793177 ONTARIO
INC., an Ontario corporation, CBRE CALEDON NOVA INVESTMENTS, L.P., a Delaware
limited partnership and CALEDON TAURUS INVESTMENTS LP, an Ontario limited
partnership (each, a “Purchaser” and, collectively the “Purchasers”).
WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to issue, sell and deliver to the Purchasers, and the Purchasers desire,
severally and not jointly, to purchase and acquire from the Company, an
aggregate of 10,400,000 shares of the Company’s Series A Perpetual Preferred
Stock, par value $0.01 per share (each a “Preferred Share,” and collectively the
“Preferred Shares”), having the rights, preferences and privileges of which are
to be set forth in a Certificate of Designations in the form circulated to the
Purchasers on the date hereof (the “Certificate of Designations”), which
Preferred Shares shall be convertible in certain circumstances into authorized
shares of Class A Common Stock (as defined below); and
NOW, THEREFORE, in consideration of the mutual agreement, representations,
warranties and covenants herein contained in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:


    
    

--------------------------------------------------------------------------------






Article I
DEFINITIONS

Section 1.01.    Definitions. As used in this Agreement (including the recitals
hereto), the following terms shall have the following respective meanings:
“13D Group” means any group of Persons formed for the purpose of acquiring,
holding, voting or disposing of Voting Stock that would be required under
Section 13(d) of the Exchange Act (as in effect on, and based on legal
interpretations thereof existing on, the date hereof), to file a statement on
Schedule 13D with the SEC as a “person” within the meaning of Section 13(d)(3)
of the Exchange Act if such group beneficially owned Voting Stock representing
more than 5% of any class of Voting Stock then outstanding.
“2020 Notes” means the Company’s 4.00% convertible notes due July 15, 2020,
issued pursuant to the Indenture.
“Additional Fixed Dividends” has the meaning set forth in the Certificate of
Designations.
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided, that the Company and its
Subsidiaries shall not be deemed to be Affiliates of the Purchasers or any of
their respective Affiliates. For the purposes of this definition, “control”,
when used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the date hereof; provided that any Person shall be
deemed to beneficially own any securities that such Person has the right to
acquire, whether or not such right is exercisable immediately.
“Board” means the board of directors of the Company.
“Business Day” means any day, other than a Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in the State of New York are authorized or required
by Law or other governmental action to close.
“Bylaws” means the Amended and Restated Bylaws of the Company, dated September
24, 2013, as may be further amended and restated from time to time.


    

--------------------------------------------------------------------------------





“CAFD” has the meaning set forth in the Certificate of Designations.
“Canadian Securities Commissions” means the Ontario Securities Commission and
the securities commissions or other securities regulatory authorities in each of
the provinces and territories of Canada.
“Canadian Securities Laws” means the applicable securities laws in each of the
provinces and territories in Canada emanating from governmental authorities,
including the respective rules and regulations made thereunder together with
applicable published national and local instruments, policy statements, notices,
blanket rulings and orders of the Canadian Securities Commissions, and all
discretionary rulings and orders applicable to the Company, if any, of the
Canadian Securities Commissions.
“Capital Stock” means, with respect to any Person, any and all shares of stock,
partnership interests or other equivalent interests (however designated, whether
voting or non-voting) in such Person’s equity.
“CCCM” means CBRE Caledon Capital Management Inc.
“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, dated September 24, 2013, as may be further
amended and restated from time to time.
“Change of Control” has the meaning set forth in the Certificate of
Designations.
“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of the Company.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Company Stock Plan” means the Amended and Restated Pattern Energy Group Inc.
2013 Equity Incentive Award Plan, as amended from time to time.
“Contingent Dividend Cap” has the meaning set forth in the Certificate of
Designations.
“Contingent Dividends” has the meaning set forth in the Certificate of
Designations.
“Conversion Shares” means the shares of Class A Common Stock, issuable upon the
conversion of the Preferred Shares, as provided for in this Agreement and the
Certificate of Designations.
“Credit Policy” means the Company using commercially reasonable efforts to
maintain financial metrics consistent with a credit rating from at least two of
S&P, Moody’s and Fitch, of no worse than BB- (S&P) / Ba3 (Moody’s) / BB- (Fitch)


    

--------------------------------------------------------------------------------





“DGCL” means the General Corporation Law of the State of Delaware.
“Dividend Policy” means the Company using commercially reasonable efforts to pay
quarterly dividends to the holders of its Class A Common Stock (subject to
reasonable reserves).
“Entity” means each Purchaser, each of their Affiliates and Permitted Assignees,
and any account with respect to which CCCM or any Purchaser exercises investment
discretion or provides investment advisory or management services.
“Equity Distribution Agreement” means that certain agreement among the Company,
RBC Capital Markets, LLC, KeyBanc Capital Markets Inc. and Morgan Stanley & Co.
LLC, dated May 9, 2016, pursuant to which the Company may offer and sell shares
of Class A Common Stock from time to time as described in ‎Section 3.02(b).
“Equity Securities” means, with respect to any Person, (i) shares of Capital
Stock of, or other equity or voting interest in, such Person, (ii) any
securities convertible into or exchangeable for shares of Capital Stock of, or
other equity or voting interest in, such Person, (iii) options, warrants, rights
or other commitments or agreements to acquire from such Person, or that
obligates such Person to issue, any Capital Stock of, or other equity or voting
interest in, or any securities convertible into or exchangeable for shares of
Capital Stock of, or other equity or voting interest in, such Person, and (iv)
obligations of such Person to grant, extend or enter into any subscription,
warrant, right, convertible or exchangeable security or other similar agreement
or commitment relating to any Capital Stock of, or other equity or voting
interest (including any voting debt) in, such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Fitch” means Fitch Ratings, Ltd. and any successor to its rating agency
business.
“GAAP” means generally accepted accounting principles in the United States,
consistently applied.
“Governmental Entity” means any United States or non-United States federal,
state, provincial, territorial or local government, or any agency, bureau,
board, commission, department, tribunal or instrumentality thereof or any court,
tribunal, or arbitral or judicial body, including the Nasdaq.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.


    

--------------------------------------------------------------------------------





“Indenture” means that certain Indenture, dated as of July 28, 2015, by and
among the Company, as issuer, Pattern US Finance Company LLC, as subsidiary
guarantor, and Deutsche Bank Trust Company Americas, as trustee (as modified or
supplemented from time to time).
“Issue Date” means the date of original issuance of the Preferred Shares.
“Judgment” means any judgment, injunction, order or decree of any Governmental
Entity.
“Laws” means all state, provincial, territorial or federal laws, statutes,
common laws, ordinances, codes, rules, orders, judgments, injunctions, writs,
decrees, governmental guidelines or interpretations having the force of law,
permits, regulations, decrees and orders of Governmental Entities.
“Liens” means any pledges, liens, charges, equities, mortgages, encumbrances,
claims or security interests of any kind or nature, whether based on common law,
statute or contract.
“Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise), shareholders’ equity, business, properties, results of
operations or prospects of the Company and its subsidiaries, taken as a whole.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Nasdaq” means the Nasdaq Global Select Market and its successors.
“Optional Share Conversion” has the meaning set forth in the Certificate of
Designations.
“Options” means an unexercised option to purchase shares of Class A Common Stock
granted under the Company Stock Plan.
“P2” means Pattern Energy Group Holdings 2 LP, a Delaware limited partnership.
“P2 Company Acquisition” has the meaning set forth in the Certificate of
Designations.
“P2 Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise), partners’ equity, business, properties, results of
operations or prospects of P2 and its subsidiaries, taken as a whole.
“Parent Entity” means any Person that is the direct or indirect parent of the
Company and of which the Company is a direct or indirect subsidiary.


    

--------------------------------------------------------------------------------





“Parity Stock” means each class or series of Preferred Stock the Company may
issue that is not expressly stated to be junior to the Preferred Shares.
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of P2, dated as of June 16, 2017, as may be amended from
time to time.
“Pattern Management” has the meaning set forth in the Certificate of
Designations.
“Permitted Assignee” means one or more Affiliates of a holder of Preferred
Shares, or the successor entity, limited partners, managing members or other
similar interest holders of such holder of Preferred Shares.
“Permitted Private Change of Control” has the meaning set forth in the
Certificate of Designations.
“Permitted Ratings Downgrade Change of Control” has the meaning set forth in the
Certificate of Designations.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or other business entity or any government or any
agency or political subdivision thereof.
“Related Agreements” means the Certificate of Designations and any other
agreements between or among the Company, any Purchaser and any of their
respective Affiliates entered into to give effect to the transactions
contemplated by this Agreement.
“Representative” means, with respect to any Person, such Person’s Affiliates and
such Person’s and each such Affiliate’s respective directors, officers,
employees, managers, trustees, principals, stockholders, members, general or
limited partners, agents and other representatives.
“Restricted Stock Award” means shares of Class A Common Stock that are subject
to time vesting, performance vesting or other vesting conditions, granted under
the Company Stock Plan.
“Restricted Stock Unit” means restricted stock unit in respect of shares of
Class A Common Stock that is subject to time vesting, performance vesting or
other vesting conditions, granted under the Company Stock Plan.
“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC, and any successor to its rating agency business.
“SEC” means the U.S. Securities and Exchange Commission.


    

--------------------------------------------------------------------------------





“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Subsidiary” means each “significant subsidiary” of a Person (as such term is
defined in Rule 1-02 of Regulation S-X under the Securities Act (collectively,
the “Subsidiaries”).
“Transaction Documents” means this Agreement and the Related Agreements.
“Transactions” means the transactions contemplated by this Agreement and the
Related Agreements.
“TSX” means Toronto Stock Exchange and its successors.
“Voting Stock” means Capital Stock of the Company having the right to vote
generally in any election of members of the Board.
(a)    In addition to the terms defined in ‎Section 1.01(a), the following terms
have the meanings assigned thereto in the Sections set forth below:


    

--------------------------------------------------------------------------------





Term
Section
Agreement
Preamble
Anti-Money Laundering Laws
3.27(b)
Capitalization Date
3.02(a)
Certificate of Designations
Recitals
Closing
2.02(a)
Closing Date
2.02(a)
Company
Preamble
Company Compensation Arrangement
3.10(b)
Company Disclosure Letter
Article III
Company CSA Documents
3.05(a)
Company SEC Documents
3.05(a)
Confidential Information
6.08
Covered Entity
3.05(b)
Environmental Laws
3.13
EWG
3.12
FERC
3.12
Filed SEC Documents
Article III
Financial Statements
3.05(b)
FPA
3.12
Hazardous Materials
3.13
NI 45-106
5.06(j)
Offering
6.09(c)
Plan
3.10
Preferred Shares
Preamble
Preferred Stock
3.02(a)
PUHCA
3.12
Purchase
2.01
Purchase Price
2.01
Purchasers
Preamble
Sarbanes-Oxley Act
3.08(b)
Sanctions
3.27(c)
Solvent
3.26




Article II
PURCHASE AND SALE

Section 2.01.    Purchase and Sale. On the terms and subject to the conditions
set forth in this Agreement, at the Closing, each Purchaser shall purchase and
acquire from the Company, and the Company shall issue, sell and deliver to each
Purchaser, the respective number of Preferred Shares set forth opposite such
Purchaser’s name in Schedule 1 hereto, at a purchase price per share of $24.625
(the “Purchase Price”). The


    

--------------------------------------------------------------------------------





purchase of the Preferred Shares pursuant to this Section 2.01 is referred to as
the “Purchase”.

Section 2.02.    Closing. (a) The closing of the Purchase (the “Closing”) shall
take place at the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue,
New York, New York 10017, or remotely via the exchange of documents and
signature pages, promptly following the satisfaction (or, to the extent
permitted by Law, the waiver by the party entitled to the benefit thereof) of
the conditions set forth in Article VII, other than those conditions that by
their nature are to be satisfied as of the Closing (but subject to the
satisfaction or waiver of such conditions at the Closing), or at such other
place, time and date as shall be agreed between the Company and the Purchasers;
provided, that the parties hereto expressly agree that the Closing shall occur
no later than eleven Business Days following the date of this Agreement. The
date on which the Closing occurs is referred to in this Agreement as the
“Closing Date”.
(b)    At the Closing, to effect the purchase and sale of the Preferred Shares,
(i) each Purchaser shall pay to the Company, by wire transfer to a bank account
designated in writing by the Company of immediately available funds, the
Purchase Price for such Purchaser’s Preferred Shares and (ii) the Company shall
deliver to each Purchaser an Ownership Notice (as defined in the Certificate of
Designations) evidencing ownership of the Preferred Shares pursuant to Section
16 of the Certificate of Designations.

Article III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to each Purchaser the following, except (i)
as disclosed in any report, schedule, form, statement or other document
(including exhibits) filed with, or furnished to, the SEC and publicly available
prior to the date hereof (the “Filed SEC Documents”) (it being acknowledged that
nothing disclosed in the Filed SEC Documents shall be deemed to qualify or
modify the representations and warranties set forth in ‎Sections 3.01, 3.02(a),
3.02(h), 3.03 and 3.17) or (ii) as set forth in the confidential disclosure
letter delivered by the Company to the Purchasers prior to the execution of this
Agreement (the “Company Disclosure Letter”). Each section or subsection of the
Company Disclosure Letter shall be deemed to qualify the corresponding section
or subsection of this Agreement, irrespective of whether or not any particular
section or subsection of this Agreement specifically refers to the Company
Disclosure Letter. Disclosure of any item, matter or event in any particular
section or subsection of the Company Disclosure Letter shall be deemed
disclosure with respect to any other section or subsection of the Company
Disclosure Letter to which the relevance of such disclosure would be reasonably
apparent, notwithstanding the omission of a cross-reference to such other
section or subsections. In no event shall any predictive, forward-looking
disclosure contained in any part of any Filed SEC Document entitled “Risk
Factors” or “Cautionary Notice Regarding Forward-Looking Statements” or
containing a description or explanation of “Forward-Looking Statements” or any
other disclosures in any Filed SEC Document that are cautionary, predictive or
forward-looking


    

--------------------------------------------------------------------------------





in nature be deemed to be an exception to (or a disclosure for purposes of) any
representations and warranties of any party contained in this Agreement.



Section 3.01.    Organization; Standing. (a) The Company (i) has been duly
incorporated, is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation, (ii) has the corporate power and
authority to own or hold its property and to conduct its business as described
in the Filed SEC Documents and (iii) is duly qualified to transact business and
is in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing, as applicable, of property requires such
qualification, except in the case of clauses (ii) and (iii), where the failure
to have such power or authority or to be so qualified or in good standing would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    Each Subsidiary of the Company (i) has been duly incorporated or formed,
is validly existing as a corporation, limited liability company, limited
partnership, unlimited liability company or similar legal entity in good
standing (or similar status to the extent it exists) under the laws of the
jurisdiction of its incorporation or formation, as the case may be, (ii) has the
corporate, limited liability company, limited partnership, unlimited liability
company or other applicable power and authority, as the case may be, to own its
property and to conduct its business as described in the Filed SEC Documents and
(iii) is duly qualified to transact business and is in good standing (or, in
each case, such similar status in such jurisdiction) in each jurisdiction in
which the conduct of its business or its ownership or leasing, as the case may
be, of property requires such qualification, except in the case of clauses (ii)
and (iii), where the failure to have such power or authority or to be so
qualified or in good standing would not have a Material Adverse Effect.

Section 3.02.    Capitalization.
(a)    As of the date of this Agreement, the authorized shares of Capital Stock
or other Equity Securities of the Company consist of (i) 500,000,000 shares of
Class A Common Stock and (ii) 100,000,000 shares of Preferred Stock, par value
$0.01 per share (“Preferred Stock”). As of the close of business on September
30, 2019 (the “Capitalization Date”), (i) 98,489,599 shares of Class A Common
Stock were issued and outstanding, (ii) zero shares of Preferred Stock were
issued and outstanding, (iii) 1,038,421 shares of Class A Common Stock were
reserved and available for issuance pursuant to the Company Stock Plan, (iv) a
total of 382,154 shares of Class A Common Stock were subject to outstanding
vested and unvested Options, (v) 629,182 shares of Class A Common Stock were
subject to outstanding Restricted Stock Awards, (vi) 144,500 shares of Class A
Common Stock were subject to outstanding Restricted Stock Units and (vii) shares
of Class A Common Stock reserved for issuance upon conversion of the 2020 Notes.
All issued and outstanding shares of Class A Common Stock are duly authorized,
validly issued, fully paid and nonassessable. Since the Capitalization Date, the
Company has not sold or issued or repurchased, redeemed or otherwise acquired
any


    

--------------------------------------------------------------------------------





shares of the Company’s Capital Stock (other than issuances pursuant to the
vesting of any “share award” that had been granted under any Company Stock Plan,
or repurchases, redemptions or other acquisitions of Class A Common Stock
pursuant to agreements contemplated by the Company Stock Plan).
(b)    As of the date of this Agreement, the Company may, from time to time,
offer and sell shares of Class A Common Stock pursuant to the Equity
Distribution Agreement in an aggregate sales price of approximately $144
million. The Company has not made any sales pursuant to the Equity Distribution
Agreement since the Capitalization Date.
(c)    As of the date of this Agreement, $225 million aggregate principal amount
of 2020 Notes are outstanding, and are convertible into cash and/or Class A
Common Stock upon the terms set forth in the Indenture.
(d)    Except as set forth in this Section 3.02, as of the date of this
Agreement, there are no outstanding Equity Securities of the Company and no
other obligations by the Company or any of its Subsidiaries to make any payments
based on the price or value of any Equity Securities of the Company. There are
no outstanding agreements of any kind which obligate the Company or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any Equity Securities of
the Company.
(e)    All of the issued shares of Capital Stock, limited liability company or
other membership interests or other equity interests, as applicable, of each
Subsidiary of the Company have been duly authorized and validly issued (in
accordance with the organizational documents of such Subsidiary), are fully paid
(in the case of an interest in a limited partnership or limited liability
company, to the extent required under the organizational documents of such
Subsidiary) and non-assessable (except as such non-assessability may be affected
by applicable Laws) and (except for directors’ qualifying shares) are owned
directly or indirectly by the Company, free and clear of all Liens other than as
would not reasonably be expected to have a Material Adverse Effect.
(f)    The Company has valid title to 29% of the limited partnership interests
of P2. All of the P2 limited partnership interests issued to the Company are
free and clear of all Liens. As of the date of this Agreement, the Company has
contributed $190.0 million to P2.
(g)    The Company has funded all capital contributions to P2 in accordance with
the terms of the Partnership Agreement and has not taken any action or omitted
to take any action that would constitute a breach or default of its obligations
under the Partnership Agreement or result in the termination of the Partnership
Agreement.
(h)    Upon the Certificate of Designations being filed with and accepted by the
Secretary of State of the State of Delaware, (%4) the Preferred Shares will be
duly authorized, and when issued and sold against receipt of the consideration
therefor as provided in this Agreement or the Certificate of Designations, such
shares will be validly


    

--------------------------------------------------------------------------------





issued, fully paid and non-assessable and issued in compliance with all
applicable federal, provincial and state securities laws, and will be free and
clear of all Liens, except restrictions imposed by the Securities Act,
applicable Canadian Securities Laws and any other applicable securities Laws;
and (%4) a sufficient number of Conversion Shares will have been duly authorized
for issuance upon any conversion of the Preferred Shares into Conversion Shares
in accordance with the provisions of this Agreement and the Certificate of
Designations. If and when any Conversion Shares are issued in accordance with
the provisions of this Agreement and the Certificate of Designations, all such
Conversion Shares will be duly authorized, validly issued, fully paid and
nonassessable and issued in compliance with all applicable federal and state
securities laws and will not be subject to preemptive rights of any other
stockholder of the Company, and will be free and clear of all Liens, except
restrictions imposed by the Securities Act, applicable Canadian Securities Laws
and any other applicable securities Laws.

Section 3.03.    Authority; Noncontravention. (a) All necessary corporate action
has been taken by the Company to authorize the execution and delivery of this
Agreement and to consummate the Transactions, including the authorization,
issuance (or reservation for issuance), sale and delivery of (i) the Preferred
Shares being sold hereunder and (ii) the Conversion Shares issuable upon any
conversion of the Preferred Shares. This Agreement and each of the Related
Agreements has been duly authorized, executed and delivered by the Company and,
assuming the due authorization, execution and delivery hereof and thereof by the
other parties thereto, constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
that such enforceability (i) may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar Laws of
general application affecting or relating to the enforcement of creditors’
rights generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity.
(b)    Neither the Company nor any of its Subsidiaries is (i) in violation of
its charter, by-laws or similar organizational document, (ii) in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which it or any of them may be bound or
to which any of the properties or assets of the Company or any Subsidiary is
subject, or (iii) in violation of any law, statute, rule, regulation, Judgment
or writ of any arbitrator, court, governmental body, regulatory body,
administrative agency or other authority, body or agency having jurisdiction
over the Company or any of its Subsidiaries or any of their respective
properties, assets or operations, except, in the cases of clauses (ii) and
(iii), for such defaults and violations that would not reasonably be expected to
have a Material Adverse Effect.
(c)    None of (i) the execution and delivery by the Company of this Agreement
or any Related Agreements, or the performance by the Company of its obligations
under this Agreement or any Related Agreements, (ii) the issue and sale by the
Company of the


    

--------------------------------------------------------------------------------





Preferred Shares nor (iii) the application of the net proceeds to the Company
from this offering in the manner described under the heading “Use of Proceeds”
in this Agreement, will conflict with, result in a breach of or constitute a
default under (A) assuming the accuracy of the representation and warranties of
the Purchasers herein, any provision of law applicable to the Company or any of
its Subsidiaries, (B) the charter, by-laws or similar organizational document of
the Company or any of its Subsidiaries, (C) any agreement or other instrument
binding upon the Company and its Subsidiaries that is material to the Company
and its subsidiaries, taken as a whole, or (D) any Judgment of any Governmental
Entity having jurisdiction over the Company or its Subsidiaries, except in the
case of clauses (A), (C) and (D), for any such breach, violation, or default
that would not reasonably be expected to have a Material Adverse Effect.

Section 3.04.    Governmental Approvals. Except for (a) compliance with the
rules and regulations of the Nasdaq and TSX (including obtaining approval of
TSX), (b) the filing of the Certificate of Designations with the Secretary of
State of the State of Delaware pursuant to the DGCL, (c) the filing with the SEC
of such current reports and other documents, if any, required to be filed with
the SEC under the Exchange Act or Securities Act in connection with the
Transactions, (d) the filing with the Canadian Securities Commissions of such
current reports and other documents, if any, required to be filed with the
Canadian Securities Commissions under the Canadian Securities Laws in connection
with the Transactions (including reports of exempt distribution on Form 45-106F1
with respect to Sales to Canadian Purchasers, as applicable) and (e) compliance
with any applicable securities or blue sky laws of the various states, assuming
the accuracy of each Purchaser’s representation in Section 5.06, no consent or
approval of, or filing, license, permit or authorization, declaration or
registration with, any Governmental Entity or any stock market or stock exchange
on which shares of Class A Common Stock are listed for trading are necessary for
the execution and delivery of this Agreement by the Company, the performance by
the Company of its obligations hereunder and the consummation by the Company of
the Transactions, other than such consents, approvals, filings, licenses,
permits, authorizations, declarations or registrations the failure of which to
obtain, make or give, individually or in the aggregate, have not had and would
not reasonably be expected to have a Material Adverse Effect.

Section 3.05.    Company SEC Documents; Company CSA Documents; Undisclosed
Liabilities. (a) The Company has filed with the SEC, on a timely basis, all
material reports, schedules, forms, statements and other documents required to
be filed by the Company with the SEC pursuant to the Securities Act or the
Exchange Act since January 1, 2018 (collectively, together with any exhibits and
schedules thereto and other information incorporated therein, the “Company SEC
Documents”). The Company is a reporting issuer not in default in all of the
provinces and territories of Canada and has filed with the Canadian Securities
Commissions, on a timely basis, all material reports, schedules, forms,
statements and other documents required to be filed by the Company with Canadian
Securities Commissions since January 1, 2018 (collectively, together with any
exhibits and schedules thereto and other information incorporated therein, the
“Company CSA Documents”). As of their respective SEC or Canadian Securities


    

--------------------------------------------------------------------------------





Commissions filing or effective dates, as applicable, the Company SEC Documents
and Company CSA Documents complied as to form in all material respects with the
requirements of the Securities Act, the Exchange Act and/or applicable Canadian
Securities Laws, as the case may be, applicable to such Company SEC Documents or
Company CSA Documents, and none of the Company SEC Documents or Company CSA
Documents as of such respective dates (or, if amended prior to the date hereof,
the date of the filing of such amendment, with respect to the disclosures that
are amended) contained any untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.
(b)    The historical financial statements (including the related notes thereto)
of (i) the Company and (ii) each other entity for which financial statements are
required to be included or incorporated by reference in the Company SEC
Documents (each such entity, a “Covered Entity”), included or incorporated by
reference in the Company SEC Documents (collectively, the “Financial
Statements”) present fairly in all material respects the financial position,
results of operations and cash flows of the Company and each Covered Entity, as
applicable, as of the dates and for the periods indicated; the Financial
Statements comply as to form in all material respects with the applicable
requirements of Regulation S-X under the Securities Act and Canadian Securities
Laws and have been prepared in conformity with GAAP applied on a consistent
basis throughout the periods indicated therein except as may be expressly stated
in the related notes thereto; the other financial information included in the
Company SEC Documents has been derived from the accounting records of the
Company and each Covered Entity, as applicable, and presents fairly the
information shown thereby; and the pro forma financial information and the
related notes thereto (if any) included or incorporated by reference in the
Company SEC Documents present fairly in all material respects the information
shown thereby and have been prepared in accordance with the applicable
requirements of the Securities Act and Canadian Securities Laws, the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein, and the assumptions underlying such pro forma
financial information (if any) are reasonable and are set forth in the Company
SEC Documents.
(c)    (A) The Company and its consolidated subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences, and
(B) as of the end of the period covered by the most recent audited financial
statements included in the Company SEC Documents there was no, and since such
date the Company has not become aware of any, (i) material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (ii)


    

--------------------------------------------------------------------------------





change in the Company’s internal control over financial reporting that has
materially adversely affected, or is reasonably likely to materially adversely
affect, the Company’s internal control over financial reporting.
(d)    (i) The Company and its consolidated subsidiaries have established and
maintain “disclosure controls and procedures” (as such term is defined in Rule
13a-15 under the Exchange Act), (ii) such disclosure controls and procedures are
designed to ensure that the information required to be disclosed about the
Company and its subsidiaries in the reports the Company will file with the SEC
under the Exchange Act is accumulated and communicated to management of the
Company, including its principal executive officer and principal financial
officer, as appropriate, to allow timely decisions regarding required disclosure
to be made and (iii) such disclosure controls and procedures are effective to a
reasonable level of assurance to perform the functions for which they were
established.
(e)    Since December 31, 2018 (i) the Company and its subsidiaries have not
incurred any material liability or obligation, direct or contingent, nor entered
into or approved any material transaction other than the Transaction; (ii) the
Company has not declared, paid or otherwise made any dividend or distribution on
its Capital Stock other than dividends of $0.4220 per share of Class A Common
Stock paid on January 31, 2019, April 30, 2019, July 31, 2019 and payable on
October 31, 2019; and (iii) there has not been any material change in the share
capital, short-term debt or long-term debt of the Company and its subsidiaries.

Section 3.06.    Absence of Certain Changes. Since December 31, 2018 there has
not been any effect, change, event or occurrence that has resulted in, or would
reasonably be expected to result in, a Material Adverse Effect.

Section 3.07.    Legal Proceedings. There are no legal or governmental
proceedings pending, or to the knowledge of the Company, threatened, to which
the Company or any of its Subsidiaries is a party or to which any of the
property of the Company or any of its Subsidiaries is or, to the knowledge of
the Company, may be subject, that if determined adversely to the Company or any
of its subsidiaries would be reasonably expected to have a Material Adverse
Effect.

Section 3.08.    Permits; Compliance with Sarbanes-Oxley.
(a)    The Company and its subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state, provincial or foreign
governmental or regulatory authorities reasonably necessary to conduct their
respective businesses, except where the failure to obtain any such certificates,
authorizations or permits would not have a Material Adverse Effect, and neither
the Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit that, if the subject of an unfavorable decision, ruling
or finding, would have a Material Adverse Effect.


    

--------------------------------------------------------------------------------





(b)    The Company is in compliance in all material respects with all applicable
provisions of the Sarbanes-Oxley Act of 2002, as amended (the “Sarbanes-Oxley
Act”) and all rules and regulations promulgated thereunder or implementing the
provisions thereof.

Section 3.09.    Tax Matters. Except for any failures or exceptions that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, (x) the Company and each of its Subsidiaries has timely
filed (taking into account valid extensions) all federal, provincial, state,
local and foreign tax returns (including any reports, forms or schedules)
required to be filed by it and collected or withheld all taxes required by law
to be collected or withheld by it, and has paid or remitted all taxes (and any
related interest, penalties and additions to tax) required to be paid or
remitted by it (including in its capacity as a withholding agent) except for any
taxes being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP, (y) to the
knowledge of the Company, there is no proposed tax deficiency or assessment
against the Company or any of its Subsidiaries or any unresolved proceedings,
investigations or audits pending or threatened regarding taxes with respect to
the Company or any of its Subsidiaries and (z) neither the Company nor any of
its Subsidiaries is a party to any tax allocation or sharing agreement of any
kind, other than the organizational, operating and partnership agreements of the
Company and its Subsidiaries or agreements entered into in the ordinary course
of business that are not primarily related to taxes.

Section 3.10.    Employee Benefits.
(a)    Each “employee benefit plan,” within the meaning of Section 3(3) of
ERISA, for which the Company or any member of its “Controlled Group” (defined as
any organization which is a member of a controlled group of corporations within
the meaning of Section 414 of the Code that includes the Company) has or could
have any liability, contingent or otherwise (each, a “Plan”), has been
maintained in compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Code, except for any failure to comply that would not have a Material
Adverse Effect. No prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, has occurred with respect to any Plan
excluding transactions effected pursuant to a statutory or administrative
exemption and transactions that would not have a Material Adverse Effect. For
each Plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no failure to satisfy the “minimum funding standard” or
“minimum required contribution” (as such terms are defined in Section 412 or 430
of the Code or Section 302 of ERISA), whether or not waived, has occurred or is
reasonably expected to occur, except for any such failure that would not have a
Material Adverse Effect. The fair market value of the assets of each Plan that
is subject to ERISA and is required to be funded under ERISA equals or exceeds
the actuarial present value of the benefit liabilities, within the meaning of
Section 4041 of ERISA, under such Plan (determined based on reasonable actuarial
assumptions and the asset valuation principles established


    

--------------------------------------------------------------------------------





by the Pension Benefit Guaranty Corporation), except for any failure to be so
funded that would not have a Material Adverse Effect. No “reportable event,” as
defined in Section 4043 of ERISA (other than an event with respect to which the
30-day notice requirement has been waived), has occurred with respect to any
Plan, except for any such event that would not have a Material Adverse Effect.
Neither the Company nor any members of its Controlled Group have incurred or
reasonably expect to incur (i) liability under Title IV of ERISA with respect to
the termination or underfunding of any pension plan, (ii) any withdrawal
liability within the meaning of Section 4201 of ERISA, or (iii) liability with
respect to any “employee welfare benefit plan” (within the meaning of Section
(3)(1) of ERISA) providing medical, health or life insurance or other welfare
type benefits for current or future retired or terminated employees, their
spouses or their dependents (other than in accordance with Section 4980B of the
Code), in each case, except for any such liability that would not have a
Material Adverse Effect.
(b)    Each benefit and compensation plan, agreement, policy and arrangement
(other than any such Plan, agreement, policy, or arrangement covered by Section
3.10 hereof) that is maintained, administered, or contributed to by the Company
or any of its subsidiaries for current or former employees or directors of, or
independent contractors with respect to, the Company or any of its subsidiaries,
or with respect to which any of such entities would reasonably be expected to
have any current, future or contingent liability or responsibility (each, a
“Company Compensation Arrangement”), has been maintained in compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, except for any failure to comply that would not have a Material
Adverse Effect. No action, suit, proceeding, hearing or investigation with
respect to the administration, or the investment of the assets, of any Company
Compensation Arrangement or Plan (other than routine claims for benefits) is
pending or, to the knowledge of the Company, threatened, except for any such
action, suit, proceeding, hearing or investigation that would not have a
Material Adverse Effect.

Section 3.11.    Labor Matters. No labor disturbance by or dispute with
employees of the Company or any of its Subsidiaries exists or, to the best
knowledge of the Company, is contemplated or threatened that could reasonably be
expected to have a Material Adverse Effect.

Section 3.12.    FERC Matters. Except for any failures or exceptions that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, each of the Company and its Subsidiaries that (i) own
operating facilities in the United States meets the requirements for, and has
made the necessary filings with, or has been determined by, the Federal Energy
Regulatory Commission (“FERC”) to be an exempt wholesale generator (“EWG”)
within the meaning of Section 1262(6) of Public Utility Holding Company Act of
2005 (“PUHCA”); (ii) is an EWG making wholesale sales not exempt from Section
205 of the Federal Power Act (“FPA”) is authorized by FERC pursuant to Section
205 of the FPA to sell electric power, including energy and capacity and certain
ancillary services, at market-based rates and has received or applied for such
waivers and blanket authorizations as are customarily granted by


    

--------------------------------------------------------------------------------





FERC to entities authorized to sell electric power at market-based rates,
including, but not limited to, authorization to issue securities and assume
obligations or liabilities pursuant to Section 204 of the FPA; and (iii) operate
with EWG certifications or market-based rate authorizations under Section 205 of
the FPA and are in compliance in all material respects with the terms and
conditions of all orders issued by FERC under Sections 203, 204 and 205 of the
FPA.

Section 3.13.    Environmental Matters. The Company and its Subsidiaries
(i) are, and at all times prior hereto within the applicable statute of
limitations have been, in compliance with all applicable U.S., Canadian and
other foreign, federal, state, provincial and local laws and regulations
relating to the protection of human health and safety, the environment and
natural resources, or the generation, use, storage, management, treatment,
transportation, disposal, release or threatened release of, or exposure to, any
material, substance or waste defined or regulated in relevant form, quantity or
concentration as Hazardous Materials (as defined below) (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses as
currently conducted, (iii) are in compliance with all terms and conditions of
any such permit, license or approval, and (iv) do not have any liability in
connection with any known or threatened release into the environment of any
Hazardous Materials or any Environmental Laws applicable to the Company or its
subsidiaries, except in the case of clauses (i)-(iv) above, where failure to
comply would not reasonably be expected to have a Material Adverse Effect. The
term “Hazardous Material” means (A) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (B) any “hazardous waste” as defined in the Resource Conservation and
Recovery Act, as amended, (C) any petroleum or petroleum constituents or
by-product, (D) any polychlorinated biphenyl, (E) any asbestos and asbestos
containing materials, and (F) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material, waste or substance regulated under or
within the meaning of any other applicable U.S., Canadian and other foreign,
federal, state, provincial and local laws and regulations.

Section 3.14.    Intellectual Property. The Company and its Subsidiaries own or
possess adequate rights to use all material patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now operated by them except where the
failure to own or possess such rights would not have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries has received any notice of
infringement of or conflict with asserted rights of others with respect to any
of the foregoing, which, if the subject of an unfavorable decision, ruling or
finding, would be reasonably expected to have a Material Adverse Effect.

Section 3.15.    Real Property. The Company and its Subsidiaries have good and
marketable title in fee simple to, or valid and enforceable rights in the nature
of a lease,


    

--------------------------------------------------------------------------------





easement, right of way, license or similar right to otherwise use, all real and
personal property owned, leased or otherwise controlled by them that is material
to the conduct of their respective businesses as described in the Filed SEC
Documents, in each case free and clear of all Liens and defects, except as would
not materially interfere with the use made and proposed to be made of such
property by the Company and its Subsidiaries as it is currently used.

Section 3.16.    Insurance. The Company and its subsidiaries have, or are
entitled to the benefit of, insurance covering their respective properties,
operations, personnel and businesses, which insurance is in amounts and insures
against such losses and risks as are customarily deemed adequate to protect the
Company and its subsidiaries and their respective businesses; and neither the
Company nor any of its subsidiaries has (i) received written notice from any
insurer or agent of such insurer that capital improvements or other expenditures
(excluding premiums) are required or necessary to be made in order to continue
such insurance or (ii) any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

Section 3.17.    No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser set forth in Article V, the
issuance and sale of the Preferred Shares to each Purchaser pursuant to this
Agreement and the issue and deliveries of the Conversion Shares, if the same
were to be issued and delivered as of the date hereof upon conversion of the
Preferred Shares in accordance with the Certificate of Designations, is exempt
from registration requirements of the Securities Act and the prospectus
requirements of Canadian Securities Laws, and neither the Company nor, to the
knowledge of the Company, any Person acting on its behalf, has taken, or will
take, any action hereafter that would cause the loss of such exemptions.

Section 3.18.    No Registration Rights. Except for such rights that have been
waived or as expressly set forth in this Agreement and the Related Agreements,
neither the offering nor sale of the Preferred Shares as contemplated by this
Agreement gives rise to any rights for or relating to the registration of any
Equity Securities of the Company.

Section 3.19.    Broker Fees and Expenses. Neither the Company nor any of its
subsidiaries is a party to any contract, agreement, or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
any of them for a brokerage commission, finder’s fee or commission in connection
with the offering and sale of the Preferred Shares contemplated hereby.

Section 3.20.    Listing and Maintenance Requirements.
(a)    The Company has taken no action designed to terminate the listing of the
shares of Class A Common Stock on Nasdaq or the TSX, nor has the Company
received any notification that Nasdaq or the TSX is contemplating terminating
such listing.


    

--------------------------------------------------------------------------------





(b)    None of the Canadian Securities Commissions, the SEC, Nasdaq or TSX has
issued any order requiring trading in any of the Company’s securities to cease.
The Company has not been informed that any such aforementioned proceedings have
been instituted for that purpose and, to the knowledge of the Company, no such
proceedings are pending or contemplated.

Section 3.21.    Certificates. Any certificate signed by an officer or other
authorized signatory of the Company and delivered to the Purchasers or to
counsel for the Purchasers pursuant to or in connection with this Agreement
shall be deemed a representation and warranty by the Company to the Purchasers
as to the matters covered thereby as of the date or dates indicated in such
certificate.

Section 3.22.    Investment Company Act. The Company is not, nor immediately
after the Company’s receipt of the Purchase Price from the Purchasers will the
Company be, an “investment company” within the meaning of, and required to be
registered under, the Investment Company Act of 1940, as amended.

Section 3.23.    No Other Representations and Warranties. Except for the
representations and warranties contained in this Article III and Article IV and
any schedules or certificates delivered in connection herewith, the Company
makes no other representation or warranty, express or implied, written or oral,
and hereby, to the maximum extent permitted by applicable Law, disclaims any
such representation or warranty, whether by the Company or any other Person,
with respect to the Company or with respect to any other information (including,
without limitation, pro forma financial information, financial projections or
other forward-looking statements) provided to or made available to the
Purchasers or any of their respective Representatives in connection with the
transactions contemplated hereby.

Section 3.24.    No Other Purchaser Representations or Warranties. Except for
the representations and warranties expressly set forth in Article V and in any
certificate delivered in connection with this Agreement, the Company hereby
acknowledges that no Purchaser nor any other Person has made or is making any
other express or implied representation or warranty with respect to such
Purchaser or any of its Subsidiaries or their respective condition (financial or
otherwise), shareholders’ equity, business, properties, results of operations or
prospects, including with respect to any information provided or made available
to the Company or any of its Representatives or any information developed by the
Company or any of its Representatives.

Section 3.25.    Solvency. The Company is, and after giving effect to the
issuance of the Preferred Shares and the other transactions related thereto,
will be, Solvent. As used in this paragraph, the term “Solvent” means, with
respect to any person as of a particular date, that on such date (i) the present
fair market value (or present fair saleable value) of the assets of the such
person is not less than the total amount required to pay the liabilities of such
person on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured; (ii) such person is able to
realize upon its assets and pay its debts and other liabilities, contingent
obligations and commitments


    

--------------------------------------------------------------------------------





as they mature and become due in the normal course of business; (iii) assuming
consummation of the issuance of the Preferred Shares as contemplated by this
Agreement, such person is not incurring debts or liabilities beyond its ability
to pay as such debts and liabilities mature; and (iv) such person is not engaged
in any business or transaction, and does not propose to engage in any business
or transaction, for which its property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which such person is engaged.

Section 3.26.    FCPA; USA Patriot Act; OFAC; Sanctions.
(a)    None of the Company or any of its subsidiaries, or any director or
officer thereof, or, to the knowledge of the Company, any employee, agent,
representative or Affiliate controlled by the Company or any of its subsidiaries
has taken or is aware of any action taken in furtherance of an offer, payment,
promise to pay, or authorization or approval of the payment or giving of money,
property, gifts or anything else of value, directly or indirectly, to any
“government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to improperly influence official action or secure an improper advantage;
and the Company, its subsidiaries, and to the knowledge of the Company, their
respective Affiliates that they control have conducted their businesses on
behalf of the Company in compliance with the United States Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder and
the Corruption of Foreign Public Officials Act (Canada), and have instituted and
maintain policies and procedures designed to promote and achieve compliance with
such laws.
(b)    The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, and the applicable anti-money laundering statutes of jurisdictions where
the Company and its subsidiaries conduct business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of its subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company, threatened.
(c)    (i) Neither the Company nor any of its subsidiaries, nor any director or
executive officer of the Company or any of its subsidiaries, nor to the
knowledge of the Company or any of its subsidiaries, any employee, agent or
representative of the Company or any of its subsidiaries acting on the behalf of
the Company or any of its subsidiaries, is a person that is, or is owned or
controlled by a person that is:


    

--------------------------------------------------------------------------------





(A)
the subject of any sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control, the Office of the Superintendent of
Financial Institutions, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), or

(B)
located, organized or resident in a country or territory that is the subject of
Sanctions;

(ii) The Company or any of its subsidiaries will not, directly or indirectly,
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
person:
(A)
for the purpose of funding or facilitating any activities or business of or with
any person or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or

(B)
in any other manner that will result in a violation of Sanctions by any person
(including any person participating in the offering, whether as underwriter,
advisor, investor or otherwise) solely as a result of the Company making such
proceeds from the offering available to any such person.

(ii)    For the past five (5) years, neither the Company nor any of its
subsidiaries has knowingly engaged in, and neither the Company nor any of its
subsidiaries is now knowingly engaged in, any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.

Article IV
REPRESENTATIONS AND WARRANTIES AS TO P2
The Company, to the best of its knowledge after due inquiry, represents and
warrants to each Purchaser that:

Section 4.01.    Organization; Standing; Validity. (a) P2 (i) has been duly
incorporated, is validly existing as a partnership in good standing under the
laws of the jurisdiction of its incorporation, (ii) has the corporate power and
authority to own or hold its property and to conduct its business and (iii) is
duly qualified to transact business and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing, as applicable,
of property requires such qualification, except in the case of clauses (ii) and
(iii), where the failure to have such power or authority or to be so qualified
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a P2 Material Adverse Effect.
(b) Each Subsidiary of P2 (i) has been duly incorporated or formed, is validly
existing as a corporation, limited liability company, limited partnership,
unlimited


    

--------------------------------------------------------------------------------





liability company or similar legal entity in good standing (or similar status to
the extent it exists) under the laws of the jurisdiction of its incorporation or
formation, as the case may be, (ii) has the corporate, limited liability
company, limited partnership, unlimited liability company or other applicable
power and authority, as the case may be, to own its property and to conduct its
business and (iii) is duly qualified to transact business and is in good
standing (or, in each case, such similar status in such jurisdiction) in each
jurisdiction in which the conduct of its business or its ownership or leasing,
as the case may be, of property requires such qualification, except in the case
of clauses (ii) and (iii), where the failure to have such power or authority or
to be so qualified or in good standing would not have a P2 Material Adverse
Effect.
(c) All of the issued limited partnership interests of P2 that are owned
directly or indirectly by the Company have been duly authorized and are validly
issued, fully paid and non-assessable.

Section 4.02.    Noncontravention. (a) P2 is not (i) in violation of its
organizational document, (ii) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which P2 or any of its Subsidiaries is a party
or by which it or any of them may be bound or to which any of the properties or
assets of P2 or any subsidiary is subject, or (iii) in violation of any law,
statute, rule, regulation, Judgment or writ of any arbitrator, court,
governmental body, regulatory body, administrative agency or other authority,
body or agency having jurisdiction over P2 or any of its Subsidiaries or any of
their respective properties, assets or operations, except, in the cases of
clauses (ii) and (iii), for such defaults and violations that would not
reasonably be expected to have a P2 Material Adverse Effect.
(b) None of (i) the execution and delivery by the Company of this Agreement or
any Related Agreements, or the performance by the Company of its obligations
under this Agreement or any Related Agreements, (ii) the issue and sale by the
Company of the Preferred Shares nor (iii) the application of the net proceeds to
the Company from this offering in the manner described under the heading “Use of
Proceeds” in this Agreement, will conflict with, result in a breach of or
constitute a default under (A) any provision of law applicable to P2 or any of
its Subsidiaries, (B) the Partnership Agreement, charter, by-laws or similar
organizational document of P2 or any of its Subsidiaries, (C) any agreement or
other instrument binding upon P2 and its Subsidiaries that is material to P2 and
its Subsidiaries, taken as a whole, or (D) any Judgment of any Governmental
Entity having jurisdiction over P2 or its Subsidiaries, except in the case of
clauses (A), (C) and (D), for any such breach, violation, or default that would
not reasonably be expected to have a P2 Material Adverse Effect.

Article V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


    

--------------------------------------------------------------------------------





Each Purchaser, severally and not jointly, represents and warrants to the
Company:

Section 5.01.    Organization and Authority. The Purchaser (i) has been duly
organized, is validly existing and in good standing under the Laws of its
jurisdiction of organization and (ii) has all requisite power and authority to
carry on its business as presently conducted.

Section 5.02.    Authorization; Enforceability. All necessary corporate action
has been taken by the Purchaser to authorize the execution and delivery of this
Agreement and to consummate the Transactions (and, as of the date hereof, the
resolutions giving effect to such limited partnership actions have not been
rescinded, modified or withdrawn in any way). This Agreement and each of the
Related Agreements to which the Purchaser is a party has been duly authorized,
executed and delivered by the Purchaser and, assuming the due authorization,
execution and delivery hereof and thereof by the Company, constitutes a legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except that such enforceability (i) may be limited
by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws of general application affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity.

Section 5.03.    No Conflict. The execution and delivery by the Purchaser of
this Agreement and any Related Agreements to which it is a party do not and will
not, and the consummation of the Transactions and compliance by the Purchaser
with the provisions of this Agreement and any Related Agreements to which it is
a party will not, conflict with, or result in any violation or breach of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
the loss of a benefit under, or result in the creation of any right or benefit
on the part of any third party under, or result in the creation of any Lien upon
any of the properties or assets of the Purchaser under (i) the organizational or
governing documents of the Purchaser or (ii) assuming that the authorizations,
consents and approvals referred to in Section 5.04 are obtained prior to the
Closing Date and the filings referred to in Section 5.04 are made and any
waiting periods thereunder have terminated or expired prior to the Closing Date,
(A) any term, condition or provision of any contract to which the Purchaser or
any of its Affiliates is a party or by which any of its properties or assets are
bound and that is material to the business of the Purchaser and its Affiliates,
taken as a whole, (B) any Law that is material to the Purchaser and its
Affiliates, taken as a whole, or (C) any Judgment, permit, concession, grant or
franchise, in each case, applicable to the Purchaser or any of its Affiliates or
any of its properties or assets, other than, in the case of clause ‎(ii) above,
any such conflicts, violations, breaches, defaults, rights, losses or Liens
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a material adverse effect on the Purchaser’s ability to
consummate the Transactions.


    

--------------------------------------------------------------------------------






Section 5.04.    Governmental Approvals. No consent or approval of, or filing,
license, permit or authorization, declaration or registration with, any
Governmental Entity or any stock market or stock exchange is necessary on the
part of the Purchaser for the execution and delivery of this Agreement or any
Related Agreement by the Purchaser, the performance by the Purchaser of its
obligations hereunder and thereunder and the consummation by the Purchaser of
the Transactions, other than such other consents, approvals, filings, licenses,
permits, authorizations, declarations or registrations that, if not obtained,
made or given, have not had and would not reasonably be expected to have a
material adverse effect on the Purchaser’s ability to consummate the
Transactions.

Section 5.05.    Broker Fees and Expenses. No agent, broker, investment banker,
financial advisor or other firm or Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or any other commission or similar fee,
or the reimbursement of expenses in connection therewith, in connection with any
of the Transactions based upon arrangements made by or on behalf of the
Purchaser or any of its Affiliates, except for Persons, if any, whose fees and
expenses will be paid by the Purchaser.

Section 5.06.    Purchase for Investment. The Purchaser acknowledges that the
Preferred Shares will not have been registered under the Securities Act or under
any state or other applicable securities laws and the distribution of the
Preferred Shares will not have been qualified by the Company filing and
obtaining a receipt for a prospectus under Canadian Securities Laws. The
Purchaser (a) acknowledges that it is acquiring the Preferred Shares (and the
Conversion Shares) pursuant to an exemption from registration under the
Securities Act and from the prospectus requirements of Canadian Securities Laws
solely for investment and for the Purchaser’s own account, not as nominee or
agent, and with no present intention or view to distribute any of the Preferred
Shares (or the Conversion Shares) to any Person in violation of the Securities
Act or Canadian Securities Laws, (b) will not sell or otherwise dispose of any
of the Preferred Shares or the Conversion Shares, except in compliance with the
registration or prospectus requirements or exemption provisions of the
Securities Act and any other applicable securities laws (including Canadian
Securities Laws), (c) is knowledgeable, sophisticated and experienced in
financial and business matters, has previously invested in securities similar to
the Preferred Shares and the Conversion Shares, fully understands the
limitations on transfer and the restrictions on sales of such Preferred Shares
and Conversion Shares and is able to bear the economic risk of its investment
and afford the complete loss of such investment, (d) (i) has such knowledge and
experience in financial and business matters and in investments of this type,
that it is capable of evaluating the merits and risks of its investment in the
Preferred Shares and the Conversion Shares and of making an informed investment
decision, (ii) has conducted an independent review and analysis of the business
and affairs of the Company and its Subsidiaries that it considers sufficient and
reasonable for purposes of making its investment in the Preferred Shares and the
Conversion Shares and (iii) based thereon and on its own knowledge, has formed
an independent judgment concerning the advisability of the Transactions, (e) is
an “accredited investor” (as such term is defined in Rule 501(a) of Regulation D


    

--------------------------------------------------------------------------------





promulgated under the Securities Act), and (f) is not a broker-dealer registered
with the SEC under the Exchange Act or an entity engaged in a business that
would require it to be so registered. If the Purchaser is resident in or
otherwise subject to applicable securities legislation of a province or
territory of Canada, then the Purchaser (g) acknowledges that the purchase by
and sale to the Purchaser of the Preferred Shares has occurred only in one of
those provinces or territories, (h) acknowledges that the Purchaser and/or the
Company may be required to provide the applicable Canadian Securities
Commissions with the identities of the Purchaser of the Preferred Shares, (i)
acknowledges that this Agreement requires the Purchaser to provide certain
personal information to the Company, and that such information is being
collected by the Company for purposes of completing the purchase and sale of the
Preferred Shares, which includes determining the Purchaser’s eligibility to
purchase the Preferred Shares under applicable securities laws (including
Canadian Securities Laws) and completing filings required by any stock exchange
or Canadian Securities Commission, and (j) represents and warrants that either
(i) it (A) is not an individual and is an “accredited investor” as such term is
defined in National Instrument 45-106 – Prospectus Exemptions of the Canadian
Securities Administrators (“NI 45-106”) or subsection 73.3(1) of the Securities
Act (Ontario), as applicable, (B) is purchasing the Preferred Shares as
principal and (C) was not created or used solely to purchase or hold securities
as an accredited investor under paragraph (m) of the definition of “accredited
investor” in section 1.1 of NI 45-106, or (ii) it is not an individual and is
purchasing the Preferred Shares as principal with an aggregate acquisition cost
of the Preferred Shares of not less than Cdn$150,000 paid in cash, and the
Purchaser was not created or used solely to purchase or hold securities in
reliance on the “minimum amount investment” exemption provided under section
2.10 of NI 45-106.

Section 5.07.    No Other Company Representations or Warranties. Except for the
representations and warranties expressly set forth in Article III and Article IV
and in any certificate delivered in connection with this Agreement, the
Purchaser hereby acknowledges that neither the Company nor any of its
subsidiaries, nor any other Person, (%3) has made or is making any other express
or implied representation or warranty with respect to the Company or any of its
subsidiaries or their respective condition (financial or otherwise),
shareholders’ equity, business, properties, results of operations or prospects,
including with respect to any information provided or made available to the
Purchaser or any of its Representatives or any information developed by the
Purchaser or any of its Representatives or (%3) will have or be subject to any
liability or indemnification obligation to the Purchaser resulting from the
delivery, dissemination or any other distribution to the Purchaser or any of its
Representatives, or the use by the Purchaser or any of its Representatives, of
any information, documents, estimates, projections, forecasts, forward-looking
information, business plans or other oral or written information provided or
made available to or developed by the Purchaser or any of its Representatives in
the course of their due diligence investigation of the Company (including in the
data room or management presentations), the negotiation of the Transaction
Documents or the contemplation of any of the Transactions.


    

--------------------------------------------------------------------------------






Section 5.08.    Non-Reliance on Company Estimates, Projections, Forecasts,
Forward-Looking Statements and Business Plans. In connection with the due
diligence investigation of the Company by the Purchaser, the Purchaser has
received and may continue to receive from the Company, its Affiliates and its
and their respective Representatives certain estimates, projections, forecasts
and other forward-looking information, as well as certain business plan
information, regarding the Company and its subsidiaries and their respective
businesses and operations that is not otherwise disclosed in Filed SEC
Documents. The Purchaser hereby acknowledges that there are uncertainties
inherent in attempting to make such estimates, projections, forecasts and other
forward-looking statements, as well as in such business plans, with which the
Purchaser is familiar, that the Purchaser is taking full responsibility for
making its own evaluation of the adequacy and accuracy of all estimates,
projections, forecasts and other forward-looking information, as well as such
business plans, so furnished to the Purchaser (including the reasonableness of
the assumptions underlying such estimates, projections, forecasts,
forward-looking information or business plans), and that the Purchaser, and that
except for the representations and warranties made by the Company in Article III
and Article IV of this Agreement and in any certificate delivered in connection
with this Agreement, has not relied on such information, and will have no claim
against the Company or any of its subsidiaries, or any of their respective
Representatives, with respect thereto.

Section 5.09.    Ownership of Company Securities. Prior to the consummation of
the Transactions, the Purchaser and its Affiliates hold no shares of Voting
Stock and do not belong to any 13D Group.

Section 5.10.    Arm’s Length Transaction. The Purchaser is acting solely in the
capacity of an arm’s length contractual counterparty to the Company with respect
to the Transactions. Additionally, without limiting the representations and
warranties of the Company in Article III and Article IV, the Purchaser (a) is
not relying on the Company for any legal, tax, investment, accounting or
regulatory advice, (b) has consulted with its own advisors concerning such
matters and (c) shall be responsible for making its own independent
investigation and appraisal of the Transactions.

Section 5.11.    Private Placement Consideration. The Purchaser understands and
acknowledges that: (a) its representations and warranties contained herein are
being relied upon by the Company as a basis for availing itself of such
exemption and other exemptions under the securities Laws of all applicable
states and exemption from the prospectus requirements of Canadian Securities
Laws and for other purposes, and as a consequence of acquiring the Preferred
Shares (and the Conversion Shares) pursuant to such exemptions, certain
protections, rights and remedies provided by Canadian Securities Laws, including
statutory rights of rescission or damages in the event of a misrepresentation
and the benefit of any protection that might have otherwise been available by
having a registered dealer involved in the sale, will not be available to the
Purchaser in connection with the purchase and sale of the Preferred Shares, (b)
no U.S. state or federal agency or Canadian Securities Commission has made any
finding or


    

--------------------------------------------------------------------------------





determination as to the fairness of the terms of the sale of the Preferred
Shares or any recommendation or endorsement thereof, (c) the Preferred Shares
are “restricted securities” under the Securities Act inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under applicable securities Laws such Preferred Shares (and the Conversion
Shares) may be resold without registration under the Securities Act only in
certain limited circumstances (d) resale of the Preferred Shares (and the
Conversion Shares) in Canada by a Purchaser is subject to the applicable
prospectus requirements of Canadian Securities Laws, or will require an
available exemption from such requirements, for a period of 4 months from the
date of distribution of the Preferred Shares to the Purchaser, and (e) each
certificate or Ownership Notice, as the case may be, evidencing the Preferred
Shares held by the Purchaser will be endorsed with legends substantially in the
forms included in the Certificate of Designations circulated to the Purchasers
on the date hereof.

Section 5.12.    Purchase Price. Each Purchaser has and will continue to have
through the Closing funds sufficient and legally available to pay the respective
Purchase Price for such Purchaser’s Preferred Shares.

Article VI
ADDITIONAL AGREEMENTS

Section 6.01.    Public Announcements. The Company and the Purchasers agree that
the initial public announcement by the parties or any of their Affiliates of the
execution and delivery of this Agreement shall be in such form or forms as shall
be mutually agreed by the Company and CCCM on behalf of the Purchasers. Subject
to each party’s disclosure obligations imposed by Law or the rules of any stock
exchange upon which its securities are listed (compliance with which shall not
require consultation with, or the consent of, the other party), neither the
Company nor any Purchaser will make any public news release or other public
disclosure with respect to this Agreement or the Transactions in which the other
party is named without first consulting with the other, and, in each case, also
receiving the other’s consent (which consent shall not be unreasonably withheld,
conditioned or delayed).

Section 6.02.    Commercially Reasonable Efforts. Each Purchaser and the Company
will cooperate and consult with each other and use commercially reasonable
efforts to prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third Persons required to consummate the Transactions;
provided that in no event shall the Purchaser or any of its affiliates or
portfolio companies be required to divest, dispose of or hold separate any of
its assets, properties or businesses in connection with obtaining any such
permits, consents, orders, approvals or authorizations.

Section 6.03.    Filings; Consents. Without limiting the generality of Section
6.02, upon the terms and subject to the conditions of this Agreement and in
accordance with


    

--------------------------------------------------------------------------------





applicable Law, the Company and each Purchaser shall, and shall cause their
respective Affiliates to, use reasonable best efforts to as promptly as
practicable (i) obtain any consents, approvals or other authorizations, and make
any filings and notifications, required in connection with the Transaction and
(ii) make any other submissions either required of them or reasonably deemed
appropriate by the Company or the Purchasers in connection with the Transactions
under the Securities Act, the Exchange Act, the Canadian Securities Laws, the
HSR Act, the rules and regulations of the Nasdaq and TSX and any other
applicable Law. The Company and each Purchaser shall, and shall cause their
respective Affiliates to, cooperate and consult with each other in connection
with the making of all such filings and notifications, including by providing
copies of all relevant documents (except to the extent containing confidential
information of such Person) to the non-filing party and its Representatives
before filing.

Section 6.04.    Corporate Action. At any time that any Preferred Shares are
outstanding, the Company shall from time to time take all lawful action within
its control to cause the authorized Capital Stock of the Company to include a
sufficient number of authorized but unissued shares of Class A Common Stock to
satisfy the conversion requirements of all of the Preferred Shares then
outstanding, including as may be adjusted for share splits, combinations or
other similar transactions.

Section 6.05.    Listing of Shares. To the extent the Company has not done so
prior to the date of this Agreement, the Company shall promptly apply to cause
the Conversion Shares to be approved for listing, and to maintain such listing,
on the Nasdaq and the TSX, subject only to shareholder approval, if required,
and official notice of issuance and customary listing conditions of TSX.

Section 6.06.    Use of Proceeds. The Company shall use the proceeds from the
issuance and sale of the Preferred Shares for general corporate purposes and to
pay any costs, fees and expenses incurred by it in connection with the
Transactions.

Section 6.07.    Expenses. Except as otherwise expressly provided in this
Agreement, each party shall bear and pay its own costs, fees and expenses
incurred by it in connection with this Agreement and the Transactions.

Section 6.08.    Confidentiality. Except as required by applicable law or as
required to be disclosed in filings or other submissions to any court,
regulatory body, administrative agency, governmental body, arbitrator or other
legal authority having jurisdiction over a party hereto made to obtain or make
necessary consents, approvals or filings, each Purchaser, on behalf of itself
and its Affiliates, covenants that (i) until such time as the Transactions are
publicly disclosed by the Company, the Purchaser and its Affiliates will
maintain the confidentiality of all disclosures made to them in connection with
the Transactions, including the existence and terms of the Transactions, and
(ii) the Purchaser and its Affiliates will not disclose any confidential,
non-public or proprietary information concerning the Transactions and the
business, assets, operations, projections and finances of the Company and P2
(any and all such information, provided to the Purchaser before, on or after the
date of this Agreement by or on behalf of the Company


    

--------------------------------------------------------------------------------





and/or P2 or their respective Representatives, regardless of the format of such
information or manner in which such is provided, together with all notes,
summaries, analysis, compilations, studies, interpretations, memoranda and other
documents based thereon or extracts, copies and other reproductions thereof is
herein referred to as the “Confidential Information”) for a period of two (2)
years after the date of this Agreement; provided that the Confidential
Information shall not include information that (i) was or becomes available to
the public other than as a result of a disclosure by any Purchaser, any of its
Affiliates or any of their respective Representatives in violation of this
Section 6.08, (ii) was or becomes available to any Purchaser, any of its
Affiliates or any of their respective Representatives from a source other than
the Company or its Representatives, provided that such source is reasonably
believed by such Purchaser not to be disclosing such information in violation of
an obligation of confidentiality (whether by agreement or otherwise) to the
Company, (iii) at the time of disclosure is already in the possession of any
Purchaser, any of its Affiliates or any of their respective Representatives,
provided that such information is reasonably believed by such Purchaser not to
be subject to an obligation of confidentiality (whether by agreement or
otherwise) to the Company, or (iv) was independently developed by any Purchaser,
any of its Affiliates or any of their respective Representatives without
reference to, incorporation of, or other use of any Confidential Information.);
provided further that each Purchaser, on behalf of itself and its Affiliates and
its and their respective Representatives, may disclose Confidential Information
solely to such Purchaser’s Affiliates and its and their respective
Representatives on a need-to-know basis, it being understood that each such
Purchaser (whether on behalf of itself or its Affiliates, and/or its and their
respective Representatives) may provide information that is not Confidential
Information regarding the general status of its investment in the Company to its
and their stockholders, limited partners, members or other owners, as the case
may be.

Section 6.09.     Additional Agreements of the Company and the Purchasers.
(a)    Notwithstanding Section 13 of the Certificate of Designations, subject to
applicable law, for so long as the Preferred Shares remain outstanding and until
the second anniversary of the Issue Date, if the Company shall issue or propose
to issue additional shares of Preferred Stock or Parity Stock, the Company shall
provide notice to CCCM at least ten (10) Business Days prior to the proposed
issuance of such additional shares of Preferred Stock or Parity Stock, as
applicable, and CCCM shall have the right to elect to purchase, for its own
account or for any other Entity, up to the greater of (A) 50.0% of the total
number of such additional shares of Preferred Stock or Parity Stock and (B)
$50.0 million aggregate purchase price of such additional shares of Preferred
Stock or Parity Stock, as applicable, at the same time and on the same terms and
conditions as the additional shares of Preferred Stock or Parity Stock, as
applicable, are proposed to be issued and sold.
(b)    Subject to Section 6.09(c), for so long as the Preferred Shares remain
outstanding:


    

--------------------------------------------------------------------------------





(i)    the Company shall, upon written request (including via electronic mail)
from CCCM following the last day of the applicable fiscal quarter, participate
in quarterly conference calls with CCCM to discuss the Company’s financial
condition and results of operations for the applicable quarter (and, in the case
of the fourth quarter of each fiscal year, the applicable fiscal year);
provided, that CCCM agrees on behalf of the Entities that in no event shall CCCM
be entitled to receive any material non-public information regarding the
Company. The conference call will be following the last day of each fiscal
quarter of the Company and not later than five (5) Business Days from the
earlier of (x) the date the Company issues a press release in respect of its
earnings for the relevant quarter (or fiscal year, in the case of the fourth
quarter) and (y) the date that the Company files with the SEC an annual report
on Form 10-K or a quarterly report on Form 10-Q, as applicable (or, if the
Company is not subject to Section 13 or 15(d) of the Exchange Act the date that
the Company provides the annual or quarterly reports required by Section 10 of
the Certificate of Designations). The Company will contact CCCM no fewer than
two (2) Business Days prior to each quarterly conference call in order to
arrange, and provide instructions for CCCM to obtain access to, the quarterly
conference call at such time and date that is mutually agreeable to the Company
and CCCM; provided, further, that the Company shall be permitted to satisfy its
obligations under this clause (i) with respect to quarterly conference calls if
a Parent Entity participates in such calls instead of the Company;
(ii)    following the occurrence of a Permitted Private Change of Control, the
Company shall provide CCCM with annual business plans and quarterly operational
reports providing reasonably detailed information regarding the business
operations and plans of the Company for the relevant period, in each case, (A)
in the form prepared by the Company in accordance with its standard practice at
such time for internal use (with permitted redactions of any information
relating to compensation matters, information that is reasonably determined by
the Company to be commercially sensitive, or forward-looking information
regarding proposed material strategic acquisitions, divestitures or operational
changes) and (B) within the timeframes for which the applicable annual financial
statements or quarterly financial statements is due under Section 10 of the
Certificate of Designations; provided that the following information shall not
be deemed to be commercially sensitive for purposes of clause (A) above: (x)
prior to the earliest to occur of the payment in full of the Contingent
Dividends in an amount equal to the Contingent Dividend Cap, the occurrence of a
P2 Company Acquisition, or the sale or other disposition of P2 pursuant to
Article 11 of the Partnership Agreement, financial information reasonably
requested by CCCM with respect to P2’s distribution profile; and (y) historical
information with respect to the consummation of material strategic acquisitions,
divestitures or operational changes.


    

--------------------------------------------------------------------------------





(iii)    the Company shall permit representatives of CCCM to have reasonable
access to the Company’s management to discuss the affairs, finances and accounts
of the Company and its subsidiaries, at all reasonable times and upon reasonable
notice during normal business hours; provided, that CCCM agrees on behalf of the
Entities that in no event shall CCCM be entitled to receive any material
non-public information regarding the Company; and
(iv)    whether or not the Company is not subject to Section 13 or 15(d) of the
Exchange Act, the Company shall provide CCCM with P2 annual financial statements
(which need not be audited), in each year within 15 days after the time period
specified in the SEC’s rules and regulations for non-accelerated filers in
respect of filings of annual reports on Form 10-K, containing the information
that would be required to be included therein if such financial statements were
required pursuant to Rule 3-09 of Regulation S-X promulgated under the
Securities Act.
(c)    Notwithstanding Section 6.09(b):
(i)    the requirements set forth in Section 6.09(b)(i)-(iv) shall automatically
terminate upon the occurrence of the Entities ceasing to beneficially own in the
aggregate at least 25.0% of the aggregate number of Preferred Shares purchased
by the Purchasers on the Closing Date; and
(ii)    the requirements set forth in Section 6.09(b)(iv) shall automatically
terminate upon the earliest to occur of (A) the payment in full of the
Contingent Dividends in an amount equal to the Contingent Dividend Cap, (b) the
occurrence of a P2 Company Acquisition and (C) the sale or other disposition of
P2 pursuant to Article 11 of the Partnership Agreement.
(d)    The Company acknowledges that each Purchaser may have investment limits
in its organizational documents that restrict its ability to directly or
indirectly hold public securities. In connection with any Optional Share
Conversion, the Company hereby agrees to provide CCCM with at least 45 days
written notice of such Optional Share Conversion. In addition, in connection
with any such Optional Share Conversion, the Company hereby agrees to use
commercially reasonable efforts to conduct an offer or sale for cash (whether
pursuant to, at the Company’s election, a registered U.S. public offering or in
a private placement pursuant to an available exemption or exclusion from
registration under the Securities Act (each, an “Offering”)) of any Conversion
Shares received by the Purchasers upon conversion of Preferred Shares pursuant
to the terms of the Certificate of Designations in order to assist CCCM in a
commercially reasonable, efficient and orderly disposition by the Purchasers of
such Conversion Shares; provided, that the Company may, upon the prior written
advice of an independent investment bank reasonably acceptable to CCCM (which,
in the case of an underwritten Offering, shall be an underwriter in such
Offering), require, for marketing and/or deal execution reasons, a minimum
number of Conversion Shares in any such Offering, and provided further, that
each party shall bear its own expenses in connection with any such Offering. For
the


    

--------------------------------------------------------------------------------





avoidance of doubt, under no circumstance shall the Company’s commercially
reasonable efforts include a requirement to grant to the Purchasers any
“registration rights” with respect to the Conversion Shares, including, without
limitation, any “piggyback” or “demand” registration rights.
(e)    Following the occurrence of a Permitted Private Change of Control, the
Company hereby agrees that it will not: (i) make any change regarding its tax
status, including without limitation any change in its classification as an
association taxable as a corporation for U.S. federal tax purposes, that would
be (x) materially adverse to the Purchasers without the approval of Purchasers
holding at least 2/3 of the Preferred Shares held by the Purchasers, or (y)
materially adverse to any Purchaser (or group of Purchasers) disproportionately
as compared to any other Purchaser (or group of Purchasers) without the approval
of such adversely affected Purchaser (or Purchasers holding at least 2/3 of the
Preferred Shares held by such adversely affected Purchasers), and without
agreeing to indemnify the Purchasers in a form reasonably satisfactory to the
applicable Purchasers whose approval is so required for any loss incurred in
connection with or otherwise arising from such change in tax status, provided,
that each Purchaser agrees to use commercially reasonable efforts (without
unreasonable expense) to mitigate any adverse effect with respect to itself in
connection with such change in the Company’s tax status, (ii) change its line of
business or operations such that more than 5.0% of its annual revenue (as
determined based on the then-most recently annual financial statements of the
Company) is derived from businesses or projects in the coal or nuclear energy
industries, (iii) directly or indirectly, sell, lease, transfer, convey or
otherwise dispose of (other than by way of merger, consolidation or business
combination), in one or a series of related transactions, all or substantially
all of the properties or assets of the Company and its subsidiaries taken as a
whole to any Person, unless, in connection with such disposition, all Preferred
Shares held by the Entities are redeemed pursuant to Section 4(b) of the
Certificate of Designations, or (iv) voluntarily commence a case or proceeding
for bankruptcy, insolvency, winding-up or dissolution.
(f)    Notwithstanding and without limiting the definition of “Permitted Holder”
set forth in the Certificate of Designations, the Purchasers hereby agree that
the entities listed on Schedule 2 shall constitute “Permitted Holders” for
purposes of determining whether a Change of Control has occurred.
(g)    For a period of 18 months from the date of this Agreement, each Purchaser
hereby agrees that, in connection with any proposed merger with, or Change of
Control to, a Permitted Holder (including, without limitation, any Permitted
Holder identified on Schedule 2) and which is submitted for approval to the
holders of Voting Stock, such Purchaser shall vote its Preferred Shares in a
manner consistent with the recommendation of the Board.
(h)    Following the occurrence of a Permitted Private Change of Control, so
long as the Preferred Shares remain outstanding and until the occurrence of the
Entities ceasing to beneficially own in the aggregate at least 25.0% of the
aggregate number of


    

--------------------------------------------------------------------------------





Preferred Shares purchased by the Purchasers on the Closing Date, without the
approval of Purchasers holding at least 2/3 of the Preferred Shares held by the
Purchasers, the Company shall not modify its Dividend Policy or Credit Policy,
in each case in a manner that would be materially adverse to the Purchasers.

Article VII
CONDITIONS TO CLOSING

Section 7.01.    Conditions to the Obligations of the Company and each
Purchaser. The respective obligations of the Company and each Purchaser to
effect the Transactions with respect to such Purchaser’s purchase of Preferred
Shares are subject to the satisfaction or (to the extent permitted by Law)
waiver by each of the Company and such Purchaser on or prior to the Closing Date
of the following conditions:
(a)    no Governmental Entity shall have issued any order, decree or ruling, and
no Law shall be in effect, enjoining, restraining or otherwise prohibiting any
of the Transactions;
(b)    the Company shall have obtained approval of the Transaction and
conditional listing approval for the Conversion Shares from TSX;
(c)    the Conversion Shares shall have been approved for listing on Nasdaq,
subject to official notice of issuance; and
(d)    the Company shall have duly adopted and caused to be filed with the
Secretary of State of the State of Delaware the Certificate of Designations.

Section 7.02.    Conditions to the Obligations of the Company. The obligations
of the Company to effect the Transactions with respect to a Purchaser’s purchase
of Preferred Shares are further subject to the satisfaction or (to the extent
permitted by Law) waiver by the Company on or prior to the Closing Date of the
following conditions:
(a)    all representations and warranties of such Purchaser set forth in this
Agreement shall be true and correct (without giving effect to any limitation or
qualification as to “materiality” or “material adverse effect” set forth in such
representations and warranties) in all material respects at and as of the
Closing Date, with the same force and effect as if made on the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct on such earlier date);
(b)    such Purchaser shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing;
and
(c)    the Company shall have received a certificate, signed by a duly
authorized officer of such Purchaser, certifying as to the matters set forth in
Sections 7.02(a) and 7.02(b).


    

--------------------------------------------------------------------------------






Section 7.03.    Conditions to the Obligations of each Purchaser. The
obligations of each Purchaser to effect the Transactions with respect to such
Purchaser’s purchase of Preferred Shares are further subject to the satisfaction
or (to the extent permitted by Law) waiver by such Purchaser on or prior to the
Closing Date of the following conditions:
(a)    all representations and warranties of the Company set forth in this
Agreement shall be true and correct (without giving effect to any limitation or
qualification as to “materiality,” “Material Adverse Effect” or “P2 Material
Adverse Effect” set forth in such representations and warranties) in all
material respects as of the date hereof and as of the Closing Date, with the
same force and effect as if made as of the Closing Date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct on such
earlier date);
(b)    Davis Polk & Wardwell LLP, counsel to the Company, shall have provided
such Purchaser with its legal opinion, in substantially the form previously
provided to the Purchasers;
(c)    the Company shall have delivered to such Purchaser a certified copy of
the Certificate of Designations as certified by the Delaware Secretary of State
at or prior to the Closing Date;
(d)    the Company shall have delivered to such Purchaser a certificate, in form
acceptable to the Purchaser, executed by the Secretary or Assistant Secretary of
the Company and dated as of the Closing Date, as to (%4) the resolutions adopted
by the Board in connection with the transactions contemplated hereby, (%4) the
Certificate of Incorporation of the Company and the Certificate of Designations
and (%4) the Bylaws of the Company, each as in effect at the Closing;
(e)    the Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing;
and
(f)    the Purchaser shall have received a certificate, signed by a duly
authorized officer of the Company, certifying as to the matters set forth in
Section 7.03(a) and Section 7.03(e).

Section 7.04.    Frustration of Closing Conditions. The Company may not rely on
the failure of any condition set forth in Section 7.01 or Section 7.02 to be
satisfied if its failure to perform in all material respects any of its
obligations under this Agreement, to act in good faith or to use, in accordance
with the terms of this Agreement, its required efforts to cause the Closing to
occur shall have been a principal cause of, or shall have resulted in, the
failure of such condition. A Purchaser may not rely on the failure of any
condition set forth in Section 7.01 or Section 7.03 to be satisfied if the
failure of such Purchaser to perform in all material respects any of its
obligations under this Agreement, to act in good faith or to use, in accordance
with the terms of this Agreement, its required


    

--------------------------------------------------------------------------------





efforts to cause the Closing to occur shall have been a principal cause of, or
shall have resulted in, the failure of such condition.

Article VIII
TERMINATION; SURVIVAL; LIMITATION ON DAMAGES

Section 8.01.    Termination. This Agreement may be terminated at any time prior
to the Closing Date:
(a)    by mutual written consent of the Company and all of the Purchasers;
(b)    by either the Company or all of the Purchasers, if any Governmental
Entity issues an order, decree or ruling or has taken any other action
permanently enjoining, restraining or otherwise prohibiting any of the
Transactions and such order, decree, ruling or other action shall have become
final and nonappealable;
(c)    by all of the Purchasers upon written notice to the Company, if any of
the conditions set forth in Section 7.03(a) shall have become incapable of being
satisfied and shall not have been waived by all of the Purchasers; and
(d)    by the Company upon written notice to the Purchasers, if any of the
conditions set forth in Section 7.02(a) or 7.02(b) shall have become incapable
of being satisfied and shall not have been waived by the Company;
provided, however, that the right to terminate this Agreement pursuant to
Section 8.01(b), ‎(c), and (d) shall not be available to any party whose
material breach of any of its representations, warranties, covenants or
agreements contained in this Agreement shall have been the principal cause of,
or shall have resulted in, the failure of any such condition.

Section 8.02.    Effects of Termination. In the event of the termination of this
Agreement as provided for in Section 8.01, this Agreement shall forthwith become
wholly void and of no further force and effect without any liability or
obligation on the part of the Company or the Purchasers, except that the
provisions of Section 6.07, Section 6.08, this Section 8.02 and Article IX
(other than Section 9.04) shall survive any termination of this Agreement;
provided that the termination of this Agreement shall not relieve any party from
any liability for any intentional breach by a party of the terms and provisions
of this Agreement.

Section 8.03.    Survival. The representations and warranties set forth in
Sections ‎3.01, ‎3.02(a), ‎3.02(h), 3.03, 5.01, 5.02 and 5.03 ‎ shall survive
the execution and delivery of this Agreement and the Closing indefinitely and
the other representations and warranties contained in this Agreement shall
survive the execution and delivery of this Agreement and the Closing for a
period of 12 months following the Closing Date, regardless of any investigation
made by or on behalf of the Company or the Purchasers. All of the covenants or
other agreements of the parties contained in this Agreement shall


    

--------------------------------------------------------------------------------





survive until fully performed or fulfilled, unless and to the extent that
non-compliance with such covenants or agreements is waived in writing by the
party entitled to such performance.

Section 8.04.    Limitation on Damages. Notwithstanding any other provision of
this Agreement, except in the case of fraud, no party shall have any liability
to the other in excess of the Purchase Price, and no party shall be liable for
any consequential, incidental, indirect, special, exemplary, punitive or
multiplier damages or any lost profits, in each case with respect to this
Agreement.

Article IX
MISCELLANEOUS

Section 9.01.    Notices. All notices, requests, permissions, waivers or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by facsimile or email or sent,
postage prepaid, by registered, certified or express mail or overnight courier
service and shall be deemed given when so delivered by hand, by facsimile (which
is confirmed), by email (which is confirmed) or if mailed, three days after
mailing (one Business Day in the case of express mail or overnight courier
service) to the parties at the following addresses or facsimiles or emails (or
at such other address or facsimile or email for a party as shall be specified by
like notice):
(a)    If to the Company:
Pattern Energy Group Inc.
1088 Sansome Street
San Francisco, CA 941111
Attention: Office of the General Counsel
Email: generalcounsel@patternenergy.com
with a copy to (which copy alone shall not constitute notice):
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10016
Attention: Shane Tintle
Facsimile: (212) 701-5526
Email: shane.tintle@davispolk.com


If to the Purchasers, to CCCM on behalf of the Purchasers:


CBRE Caledon Capital Management Inc.
141 Adelaide Street West, Suite 1500
Toronto, Ontario M5H 3L5


    

--------------------------------------------------------------------------------





Attention: Robert Shaw
Email: rshaw@cbrecaledon.com
with a copy to (which copy alone shall not constitute notice):
Torys LLP
1114 Avenue of the Americas, 23rd Floor
New York, NY 10036
Attention: Mile Kurta
Facsimile: (212) 682-0200
Email: mkurta@torys.com


or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of actual
receipt by the recipient thereof if received prior to 5:00 p.m. local time in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.



Section 9.02.    Amendments, Waivers, etc.. This Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed by the
party against whom such amendment or waiver shall be enforced. The failure of
any party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
shall not constitute a waiver by such party of its right to exercise any such
other right, power or remedy or to demand such compliance.

Section 9.03.    Counterparts and Facsimile. This Agreement may be executed in
two or more identical counterparts (including by facsimile or electronic
transmission), each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and shall
become effective when one or more counterparts have been signed by each of the
parties hereto and delivered (by facsimile, electronic transmission or
otherwise) to the other parties.

Section 9.04.    Further Assurances. Each party hereto shall execute and deliver
after the Closing such further certificates, agreements and other documents and
take such other actions as any other party hereto may reasonably request in
order to carry out the intent and accomplish the purposes of this Agreement and
to consummate or implement the Transactions.

Section 9.05.    Governing Law; Specific Enforcement; Submission to
Jurisdiction; Waiver of Jury Trial. (a) This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements


    

--------------------------------------------------------------------------------





made and to be performed entirely within such state, without regard to the
conflicts of law principles of such state.
(b)    Each of the parties hereto irrevocably and unconditionally submits to the
non-exclusive jurisdiction of federal courts of the United States of America
located in the City and County of New York, Borough of Manhattan and the courts
of the State of New York located in the City and County of New York, Borough of
Manhattan, for the purposes of any action or other proceeding arising out of
this Agreement and the rights and obligations arising hereunder, and irrevocably
and unconditionally waives any objection to the laying of venue of any such
action or proceeding in any such court, and further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action or proceeding has been brought in an inconvenient forum. Each
party hereto agrees that service of any process, summons, notice or document by
registered mail to such party’s respective address set forth in Section 9.01
shall be effective service of process for any such action or proceeding.
(c)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, CLAIM OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (%4) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, CLAIM OR OTHER
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (%4) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.05(c).

Section 9.06.    Interpretation. When a reference is made in this Agreement to
an Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The words “date hereof” shall refer to the date of this
Agreement. The word “or” shall not be exclusive. The word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends,
and shall not simply mean “if”. The words “made available to the Purchasers” and
words of similar import refer to documents (a) posted to the data room by or on
behalf of the Company on or prior to the date hereof or (b) delivered in person
or electronically to the Purchasers on or prior to the date hereof. All
references to “$” mean the lawful currency of the United States of America. The
definitions contained in this Agreement are


    

--------------------------------------------------------------------------------





applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Except as
specifically stated herein, any agreement, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. Except as otherwise specified herein, references to a
Person are also to its permitted successors and assigns. Each of the parties
hereto has participated in the drafting and negotiation of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement must be
construed as if it is drafted by all the parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of authorship of
any of the provisions of this Agreement.

Section 9.07.    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced because of any Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the Transactions be consummated as originally contemplated
to the greatest extent possible.

Section 9.08.    Entire Agreement; No Third-Party Beneficiaries. This Agreement,
including the Company Disclosure Letter, together with the Certificate of
Designations and any Related Agreements, constitutes the entire agreement, and
supersedes all other prior agreements and understandings, both written and oral,
among the parties hereto and their Affiliates, or any of them, with respect to
the subject matter hereof and thereof. This Agreement is for the sole benefit of
the parties hereto and their permitted assigns and nothing expressed or referred
to in this Agreement will be construed to give any Person, other than the
parties to this Agreement and such permitted assigns, any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement, whether as third party beneficiary or otherwise.

Section 9.09.    Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other parties hereto; provided, however, that (a) each Purchaser
may assign its rights, interests and obligations under this Agreement, in whole
or in part, to one or more Permitted Assignee and (b) in the event of such
assignment, the assignee shall agree in writing to be bound by the provisions of
this Agreement, including the rights, interests and obligations so assigned;
provided that no such assignment will relieve any Purchaser of its obligations
hereunder prior to the Closing; provided, further, that no party hereto shall
assign any of its obligations hereunder with the primary intent of avoiding,
circumventing or eliminating such party’s obligations hereunder. Subject to the
immediately preceding


    

--------------------------------------------------------------------------------





sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns.

Section 9.10.    Acknowledgment of Securities Laws. Each Purchaser hereby
acknowledges that it is aware, and that it will advise its Affiliates and
Representatives who are provided material non-public information concerning the
Company or its securities, that the United States securities Laws prohibit any
Person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communication of such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities, and
that applicable Canadian Securities Laws prohibit a “person or company in a
special relationship” with the Company from (i) purchasing or selling securities
of the Company with knowledge of a “material fact” or “material change” (as
defined under Canadian Securities Laws) with respect to the Company that has not
been generally disclosed and (ii) informing, other than in the necessary course
of business, another person or company of such material fact or material change
with respect to the Company before the material fact or material change has been
generally disclosed.
[Remainder of page intentionally left blank]






    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
and Rights Agreement as of the day and year first above written.
PATTERN ENERGY GROUP INC.
By:
/s/ Esben Pedersen
 
Name: Esben Pedersen
 
Title: Chief Financial Officer





CBRE CALEDON JUPITER II INVESTMENTS LP, by its general partner, CBRE CALEDON
JUPITER GP INC.
By:
/s/ Jeff DeBlock
 
Name: Jeff DeBlock
 
Title: Vice President



CBRE CALEDON GLOBAL INFRASTRUCTURE FUND HOLDINGS I, LP, by its general partner,
CBRE CALEDON GLOBAL INFRASTRUCTURE GP INC.
By:
/s/ Jeff DeBlock
 
Name: Jeff DeBlock
 
Title: Vice President



1836562 Ontario Inc.
 
By:
/s/ Kevin Fahey
 
 
Name: Kevin Fahey
 
 
Title: Secretary


 
By:
/s/ Derek Dobson
 
Name: Derek Dobson
 
Title: Authorized Signing Officer







    
    

--------------------------------------------------------------------------------









CBRE CALEDON TRIDENT INFRASTRUCTURE INVESTMENTS II LP, by its general partner,
CBRE CALEDON TRIDENT GP INC.
By:
/s/ Jeff DeBlock
 
Name: Jeff DeBlock
 
Title: Vice President





CALEDON SIRIUS INVESTMENTS LP, by its general partner, CALEDON SIRIUS GP INC.
By:
/s/ Jeff DeBlock
 
Name: Jeff DeBlock
 
Title: Vice President



1793177 Ontario Inc.
 
By:
/s/ Sean Hewitt
 
 
Name: Sean Hewitt
 
 
Title: CEO


 
By:
/s/ James Clarkson
 
Name: James Clarkson
 
Title: Treasurer
 
 
 



CBRE CALEDON NOVA INVESTMENTS, L.P., by its general partner, CBRE CALEDON NOVA
GP INC.
By:
/s/ Jeff DeBlock
 
Name: Jeff DeBlock
 
Title: Vice President





    

--------------------------------------------------------------------------------











CALEDON TAURUS INVESTMENTS LP, by its general partner, CALEDON TAURUS GP INC.
By:
/s/ Jeff DeBlock
 
Name: Jeff DeBlock
 
Title: Vice President









    

--------------------------------------------------------------------------------






Schedule 1
Purchaser
Number of Preferred Shares
CBRE Caledon Jupiter II Investments LP
2,800,000
CBRE Caledon Global Infrastructure Fund Holdings I, LP
2,600,000
1836562 Ontario Inc.
2,000,000
CBRE Caledon Trident Infrastructure Investments II LP
1,200,000
Caledon Sirius Investments LP
600,000
1793177 Ontario Inc.
400,000
CBRE Caledon Nova Investments, L.P.
400,000
Caledon Taurus Investments LP
400,000
Total
10,400,000





    
    